



Exhibit 10.41
Execution Copy
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of April
27, 2017, between Tribune Media Company, a Delaware corporation (the “Company”),
and Edward Lazarus (“Executive”).
WHEREAS, the Company and Executive desire to amend and restate the Employment
Agreement, dated as of January 1, 2016 (the “Original Agreement”) to reflect the
terms upon which Executive shall provide services to the Company.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Term; Certain Definitions. (a) The term of Executive’s employment under this
Agreement (the “Term”) shall be effective as of April 27, 2017 (the “Effective
Date”) and shall continue until December 31, 2018 (the “Term Expiration Date”).
Executive’s employment under this Agreement may be terminated earlier than the
Term Expiration Date at any time pursuant to the provisions of Section 4.


(b) Capitalized terms not defined in this Agreement shall have the meanings
given such terms on Annex A.


2.Duties and Responsibilities. (a) The Company hereby employs Executive, and
Executive hereby accepts employment, subject to the terms and conditions
contained herein, during the Term, as Executive Vice President, General Counsel
and Chief Strategy Officer of the Company. During the Term, Executive agrees to
be employed by and devote substantially all of Executive’s business time and
attention to the Company and the promotion of its interests; provided, however,
that, to the extent that such activities do not violate the terms of, or
interfere with his performance of his duties, services and responsibilities
under, this Agreement, the Executive shall be permitted to manage his personal,
financial and legal affairs. Except as expressly set forth herein or as
consented to by the Board of Directors of the Company (the “Board”), during the
Term, Executive shall not be permitted to become engaged in or render services
for any Person other than the Company and its Affiliates. The Company expressly
acknowledges and agrees to Executive’s continued services during the Term as a
director of Sequoia Fund, Inc., but only to the extent that such service does
not violate the terms of, or interfere with Executive’s performance of his
duties, services, and responsibilities under, this Agreement. Executive shall
perform such lawful duties and responsibilities as reasonably directed from time
to time by the Board. Executive will have such authority, duties and
responsibilities customarily exercised by an individual serving as Executive
Vice President, General Counsel and Chief Strategy Officer of the size and
nature of the Company, subject to applicable limitations established by the
Chief Executive Officer of the Company. Executive shall report directly to the
Chief Executive Officer of the Company. During the Term, upon request, Executive
shall serve as an officer and/or director of one or more subsidiaries of the
Company.


(b) Location. During the Term, Executive’s principal place of employment shall
be in the Company’s principal office in New York City, New York. Executive
acknowledges that Executive’s duties and responsibilities shall require
Executive to travel on business to the extent reasonably necessary to fully
perform Executive’s duties and responsibilities hereunder.


3.Compensation and Related Matters. (a) Base Salary. During the period from
January 1, 2017 through the end of the Term, for all services rendered under
this Agreement, Executive shall receive an aggregate annual base salary (“Base
Salary”) at an initial rate of $750,000, payable in accordance with the
Company’s applicable payroll practices. Base Salary may be increased (but not
decreased) on an annual basis as





--------------------------------------------------------------------------------





determined by the Board in its sole discretion. References in this Agreement to
“Base Salary” shall be deemed to refer to the most recently effective annual
base salary rate.


(b) Annual Bonus. During the Term, subject to Section 4(b), Executive shall have
the opportunity to earn an annual bonus (“Annual Bonus”), with a target bonus
opportunity of $750,000 (the “Target Bonus”), under a bonus plan of the Company,
based upon both reasonably attainable objectives (which may be based on a number
of financial and operational metrics, including but not limited to EBITDA) and
subjective factors set by the Board or Compensation Committee of the Board (the
“Compensation Committee”) annually after consultation with Executive. The Annual
Bonus payable for any calendar year shall be paid in cash and in a lump sum, at
the time and in the manner such bonuses are paid to other similarly situated
executives receiving annual bonus payments, which shall generally be in the year
following the year in which the services are performed and promptly after
results have been determined (which for the avoidance of doubt shall generally
be after the Board’s receipt of audited financials for the year to which the
Annual Bonus, if any, relates).


(c) Grants of Equity-Based Awards.


(i)Ongoing Grants. For each year during the Term, Executive shall be granted a
combination of restricted stock units in respect of the Company’s Class A common
stock (“RSUs”), performance share units in respect of the Company’s Class A
common stock (“PSUs”) and nonqualified stock options in respect of the Company’s
Class A common stock (“Options”) (valued in accordance with Black-Scholes or
similar binomial option-pricing model), such awards having an aggregate fair
value equal to $1,000,000 (based on the fair market value of the Company’s
common stock on the date of grant). The equity award each year shall be divided
among the three types of awards as follows: RSUs - 30%; PSUs - 40%; and Options
- 30%. The exercise price for each Option granted under this Section 3(c)(i)
shall be the fair market value of the Company’s Class A common stock as of the
date of their grant. Each grant of Options and RSUs shall vest in equal annual
installments over four years. All or a portion of each grant of PSUs shall vest
at the end of a three year performance period relating to the grant. The
Compensation Committee shall establish the PSU performance criteria in good
faith and in consultation with the Executive. Executive acknowledges that on
February 14, 2017 the Company granted him the RSUs, PSUs and Options required
under this Agreement in respect of the 2017 calendar year. The RSUs, PSUs and
Options granted under this Section 3(c)(i) shall be subject to such other terms
as set forth in the applicable grant agreement and in the Tribune Media Company
2016 Incentive Compensation Plan.


(ii)Supplemental Sign-on Grant. On the Effective Date, Executive shall be
granted a supplemental award of 27,300 restricted stock units (the “Supplemental
RSUs”), on the terms and conditions set forth in the restricted stock unit
agreement attached as Exhibit B hereto (the “Supplemental RSU Agreement”).
Unless otherwise expressly provided in this Agreement, references in this
Agreement to “RSUs” shall not refer to the Supplemental RSUs. For the avoidance
of doubt, the Supplemental RSUs are in addition to, and not in lieu of any of,
the equity awards to be granted under Section 3(c)(i), and the value of the
Supplemental RSUs shall not be taken into account in determining any equity
awards to be granted under Section 3(c)(i) above.


(d)Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs (including without limitation,
four (4) weeks’ vacation per calendar year, health insurance, dental insurance,
life insurance and 401(k) plan) and receive perquisites, commensurate with
Executive’s position, that are provided by the Company from time to time for its
senior executives, subject to the terms and conditions of such plans, provided
that nothing herein shall limit the Company’s ability to amend, modify or
terminate any such plans or arrangements.


(e)Business Expense Reimbursements. During the Term, the Company shall promptly
reimburse Executive for Executive’s reasonable and necessary business expenses
in accordance with its then-prevailing policies and procedures for expense
reimbursement for senior executives as approved by the Board in good faith
consultation with Executive (which shall include appropriate itemization and
substantiation of expenses incurred).





--------------------------------------------------------------------------------





(f)Retention Bonus. Provided that Executive remains continuously employed with
the Company through and including December 31, 2017, the Company shall pay
Executive $1,500,000, in substantially equal installments consistent with the
Company’s payroll practices during the twelve (12) month period immediately
following December 31, 2017.


(g)Indemnification. The Executive will be entitled to indemnification and prompt
advancement of legal fees, costs and expenses, on the same terms as
indemnification and advancement are made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise. During the Term
and for six years thereafter, the Executive shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be altered from time to
time for such directors and officers.


4.Termination of Employment. (a) Executive’s employment may be terminated by
either party at any time and for any reason; provided, however, that during the
Term Executive shall be required to give the Company at least 90 days’ advance
written notice (the “Notice Period”) of any voluntary resignation of Executive’s
employment hereunder (other than resignation for Good Reason) (and in such event
the Company in its sole discretion may elect to accelerate Executive’s date of
termination of employment, it being understood that such termination shall still
be treated as a voluntary resignation without Good Reason for purposes of this
Agreement); provided, further, that the Notice Period in the event of the
Company’s termination of Executive’s employment without Cause shall be at least
30 days. Notwithstanding the foregoing, Executive’s employment shall
automatically terminate upon Executive’s death. The Company reserves the right
to require Executive not to be in the offices of the Company or any of its
Affiliates and/or not to undertake all or any of Executive’s duties and/or not
to contact clients, colleagues or advisors of the Company or any of its
Affiliates (unless otherwise instructed) during all or part of any period of
notice of Executive’s termination of service. During the Notice Period,
Executive’s terms and conditions of service and duties of fidelity and
confidentiality to the Company remain in full force and effect and, during any
such Notice Period, Executive will remain a service provider to the Company and
shall not be employed or engaged in any other business.


(b) Following any termination of Executive’s employment during the Term, except
as otherwise provided for under this Section 4, the obligations of the Company
to pay or provide Executive with compensation and benefits under Section 3 shall
cease, and the Company shall have no further obligations to provide compensation
or benefits to Executive hereunder, except (i) for payment of any accrued but
unpaid Base Salary and for payment of any unreimbursed expenses under
Section 3(e), in each case accrued or incurred, through the date of termination
of employment and timely submitted for reimbursement, payable as soon as
practicable and in all events within 30 days following termination of
employment, (ii) as explicitly set forth in any other benefit plans, programs or
arrangements applicable (including vacation pay) to terminated employees in
which Executive participates, other than severance plans or policies and (iii)
as otherwise expressly required by applicable law. For the avoidance of doubt,
any unpaid Annual Bonus for the year of termination of employment is forfeited
if during the Term Executive voluntarily terminates his employment (other than
for Good Reason), is terminated by the Company with Cause, or is terminated due
to death or Disability during such year; provided, however, that with respect to
the annual bonus payable under Section 3(b) for the period of his services in
the year in which such event occurs, in the event of a Change in Control or an
Anticipatory CIC Termination, Executive shall be treated no less favorably than
other participants in the applicable Company annual bonus plan who are employed
on the date of the Change in Control with respect to their services in the same
year. Except as specifically provided otherwise in the grant agreement or this
Agreement, all unvested Options, RSUs (including the Supplemental RSUs) and PSUs
shall terminate immediately upon termination of Executive’s employment for any
reason, and all vested Options shall terminate immediately upon termination of
Executive’s employment by the Company with Cause during the Term.


(c) If Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability) or terminated by Executive for Good Reason (x)
prior to January 1, 2018 or (y) in any event after the occurrence of a Change in
Control and prior to the Term Expiration Date, then Executive shall be entitled
to receive severance pay in an aggregate amount (the “Severance Amount”) equal
to:





--------------------------------------------------------------------------------





(i)Two times the sum of (x) Executive’s then-current Base Salary plus (y)
Executive’s Target Bonus (the “Cash Severance Benefit”), such Cash Severance
Benefit to be payable in substantially equal installments consistent with the
Company’s payroll practices during the twenty-four (24) month period immediately
following such termination if such termination occurs prior to a Change in
Control that qualifies as a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations promulgated thereunder (and
such other Treasury or Internal Revenue Service guidance), and to be payable in
a single lump sum if such termination occurs on or within 12 months following
such a Change in Control.


(ii)Continuation of any health and dental insurance benefits under the terms of
the applicable Company benefit plans for twenty-four (24) months, subject to the
Company’s continuing to provide such insurance benefits for its employees and to
Executive’s payment of the cost of such benefits to the same extent that active
employees of the Company are required to pay for such benefits from time to
time; provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans; provided, further, that to the extent that the provision of such
continuation coverage is not permitted under the terms of the Company benefit
plans or would result in an adverse tax consequence to the Company under the
recently enacted healthcare reform law (the Patient Protection and Affordable
Care Act) or other applicable law, the Company may alternatively provide
Executive with a cash payment in an amount equal to the applicable COBRA premium
that Executive would otherwise be required to pay to obtain COBRA continuation
coverage for such benefits for such period (minus the cost of such benefits to
the same extent that active employees of the Company are required to pay for
such benefits from time to time) (the benefits provided by this clause (ii) are
referred to as the “Continued Benefits”).


(iii)The bonus described in Section 3(f) shall become vested and payable, and
shall be paid at the same time and on the same basis as such amount would have
been paid as specified in Section 3(f) had Executive remained employed through
December 31, 2017.


(iv)(A) Options and RSUs (other than the Supplemental RSUs, which will be
governed by the terms of the Supplemental RSU Agreement) granted prior to the
date of termination that would have vested over the two-year period following
such termination shall automatically vest upon the effective date of Executive’s
termination of employment; (B) all vested Options shall remain exercisable for a
twelve month period following the date of termination and (C) with respect to
each outstanding PSU grant (other than the PSUs granted to Executive on May 5,
2016 (the “Supplemental PSUs”) pursuant to the Performance Share Unit Agreement,
dated as of March 1, 2016, between Executive and the Company (the “Supplemental
PSU Agreement”)) that is unvested on the date of termination, a prorated number
of PSUs (a “Prorated PSU Amount”) shall vest after the applicable performance
period, determined by multiplying (x) the number of PSUs in such grant that
would have vested based on actual performance of the applicable performance
period had Executive then continued to be employed by the Company by (y) the
ratio of the number of days in the applicable performance period during which
Executive was employed by the Company compared to the total number of days in
the applicable performance period.


(v)Payment of any earned but unpaid Annual Bonus, if any, for the calendar year
prior to the calendar year in which such termination of employment occurs.


d.If Executive’s employment is terminated after December 31, 2017 in an
Anticipatory CIC Termination and the transaction contemplated pursuant to
Transaction Agreement (or a transaction that supersedes such transaction) is
consummated (the “Related Change in Control”) within the earlier to occur of (i)
the first anniversary of the date of the Anticipatory CIC Termination and (ii)
December 31, 2018, Executive shall be entitled to receive from the Company an
amount equal to the Cash Severance Benefit described in Section 4(c)(i), which
amount shall be paid in a lump sum within 10 days after the date the Related
Change in Control occurs. In addition,





--------------------------------------------------------------------------------





upon an Anticipatory CIC Termination occurring after December 31, 2017,
Executive shall be entitled to receive the same benefits continuation provided
under Section 4(c)(ii), except that such benefits continuation shall cease at
the earliest to occur of (i) the time provided in such Section 4(c)(ii), (ii) 30
days following the date the transaction contemplated in the Transaction
Agreement (or, if applicable, a transaction that supersedes that transaction) is
abandoned or (iii) if the transaction contemplated in the Transaction Agreement
is not earlier consummated, on the earlier to occur of (x) the first anniversary
of the Anticipatory CIC Termination and (y) December 31, 2018.


e.If Executive’s employment is terminated during the Term due to death or by the
Company due to Disability, then Executive shall be entitled to receive (i)
payment of any accrued but unpaid Base Salary, (ii) an amount equal to the
Annual Bonus that would have been otherwise payable to Executive for the fiscal
year in which such termination occurs (based on pro-forma performance over the
entire fiscal year extrapolated from the performance run rate through the date
of termination), multiplied by a fraction, the numerator of which is the number
of days worked in such year and the denominator of which is 365, (iii) the
Continued Benefits and accrued vacation pay, and (iv) payment of any
unreimbursed expenses incurred through the date of termination.


f.In addition to the payments and benefits otherwise provided under this Section
4, if a Change in Control shall occur during the Term and within the one year
period immediately following the Change in Control, Executive’s employment is
terminated by the Company without Cause (other than due to death or Disability)
or by Executive for Good Reason, all unvested Options, RSUs (other than the
Supplemental RSUs) and PSUs (other than the Supplemental PSUs) then held by
Executive shall automatically vest in full (which, for the avoidance of doubt,
in the case of PSUs shall be the target amount) upon the effective date of
Executive’s termination of employment. If Executive’s employment terminates due
to an Anticipatory CIC Termination, then all equity-based awards that would
otherwise have been forfeited by Executive in connection with such termination
of employment, including, without limitation, the Supplemental RSUs and
Supplemental PSUs (the “Contingent Vesting Awards”) shall remain outstanding and
become vested, if at all, on the date on which the Related Change in Control
occurs. If no Related Change in Control occurs within the earlier to occur of
(i) the first anniversary of the date of Anticipatory CIC Termination and (ii)
December 31, 2018, then all Contingent Vesting Awards shall be forfeited upon
the earlier to occur of such dates.


g.In the event that Executive continues to be employed by the Company after
December 31, 2017 and his employment is thereafter terminated by the Company
without Cause (other than due to death or Disability) or by Executive for Good
Reason prior to the occurrence of a Change in Control occurring prior to the
Term Expiration Date or (ii) Executive terminates his employment for any reason
within 60 days following the Term Expiration Date: (x) with respect to any then
outstanding RSUs (other than the Supplemental RSUs) and Options granted prior to
January 1, 2018, Executive shall be credited with two additional years of
vesting service and (y) the Prorated PSU Amount of each outstanding PSU grant
(other than the Supplemental PSUs) that is then unvested shall vest and become
payable to Executive after the applicable performance period; provided, however,
if Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability) or by Executive for Good Reason within the first 90
days of the 2018 calendar year, Executive shall be credited with 27 months of
vesting service under subclause (x) above. In addition, in the event that
Executive’s employment is terminated following December 31, 2017 or the Term
Expiration Date for any reason, other than by the Company for Cause, Executive
shall be paid his Annual Bonus in respect of the 2017 fiscal year (in the case
of a termination in 2018) or the 2018 fiscal year (in the case of a termination
in 2019), based on actual performance, at the time the Annual Bonus otherwise
would have been paid under Section 3(b) above. For the avoidance of doubt,
except for the benefits provided under this Section 4(g) or in respect of an
Anticipatory CIC Termination, in no event shall Executive be entitled to the
Severance Amount or any other benefits provided under Section 4(c), 4(d), 4(e),
4(f) or 4(g) in connection with a termination of Executive’s employment
following December 31, 2017 and prior to the occurrence of a Change in Control.


h.Except as expressly provided in Section 4(f) in respect of Contingent Vesting
Awards, nothing else in this Section 4 or elsewhere in this Agreement to the
contrary, the exclusive treatment upon a Change in Control or Executive’s
termination of employment of the Supplemental RSUs and the Supplemental PSUs
shall





--------------------------------------------------------------------------------





be the treatment provided in the Supplemental RSU Agreement and the Supplemental
PSU Agreement, as applicable.


i.Notwithstanding anything in this Agreement to the contrary, Executive’s
entitlement to the payment and benefits and certain rights set forth in
Section 4(c), 4(d), 4(f) and 4(g) above shall be (A) conditioned upon Executive
having provided an irrevocable waiver and release of claims in favor of the
Company, its Affiliates, their respective predecessors and successors, and all
of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing (collectively, the “Released Parties”), substantially in the form
attached hereto as Exhibit A to be negotiated in good faith, that has become
effective in accordance with its terms within 55 days following the termination
of Executive’s employment (the “Release Condition”), (B) subject to Executive’s
continued compliance in all material respects with the terms of this Agreement
and (C) subject to Section 24.


j.Upon termination of Executive’s employment for any reason, upon the Company’s
request, Executive agrees to resign, as of the date of such termination of
employment or such other date requested, from any positions that the Executive
holds with the Company and any of its Affiliates (whether as an employee,
officer, director, consultant, trustee, committee member or otherwise) to the
extent Executive is then serving thereon.


k.Following any termination of Executive’s employment, Executive shall have no
obligation to seek other employment. There shall be no offset against amounts
due Executive under this Agreement on account of any remuneration attributable
to later employment, consultancy or other remunerative activity of Executive.


5.Noncompetition and Nonsolicitation. For purposes of Sections 5, 6, 7, 8, 9, 10
and 11 of this Agreement, references to the Company shall include its
subsidiaries and any Affiliates of the Company that are Controlled by the
Company.


(a) Executive agrees that Executive shall not, directly or indirectly, without
the prior written consent of the Company:


(i)while an employee of the Company and, if Executive is terminated during the
Term, within the two-year period following the termination, engage in activities
or businesses on behalf of (x) any independent non-network local broadcast group
that competes directly with the Company and its subsidiaries, and any other
Affiliates of the Company or (y) multi-channel video programming distributor
with a carriage contract that expires or is scheduled to expire within 24 months
after the Effective Date (an “MVPD”) (including, in each case, without
limitation, by owning any interest in, managing, controlling, participating in,
consulting with, advising, rendering services for, or in any manner engaging in
the business of owning, operating or managing any such independent non-network
local broadcast group or MVPD), in any geographic location in which the Company
engages (or in which the Company has been actively planning to engage) as of the
date of termination of Executive’s employment(collectively, “Competitive
Activities”), or assist any Person in any way to do, or attempt to do, anything
prohibited by this Section 5(a)(i); provided, however, that the foregoing shall
not prevent Executive from providing legal services to any Person, including any
Person that engages in Competitive Activities, following termination of
employment or be interpreted in any way that would otherwise violate applicable
Rules of Professional Conduct, provided, further, that the foregoing shall not
prevent Executive from providing services as a consultant, employee, advisor, or
otherwise with a Person that engages in Competitive Activities, if such service
relationship is restricted solely to one or more portions of the operations and
businesses of such Person, such portions do not engage in Competitive
Activities, and Executive undertakes not to, and does not, have any discussions
with, or participate in, the governance, management or operations of such Person
or any business segments thereof that engage in Competitive Activities; or


(ii)while an employee of the Company and, if Executive is terminated during the
Term, within the two-year period following the termination, (A) solicit, recruit
or hire, or attempt to solicit, recruit or





--------------------------------------------------------------------------------





hire, any employees of the Company or Persons who have worked for the Company
during the 12 month period immediately preceding such solicitation, recruitment
or hiring or attempt thereof (other than Executive’s secretary/executive
assistant); (B) intentionally interfere with the relationship of the Company
with any Person who or which is employed by or otherwise engaged to perform
services for, or any customer, client, supplier, developer, subcontractor,
licensee, licensor or other business relation of, the Company; or (C) assist any
Person in any way to do, or attempt to do, anything prohibited by
Section 5(a)(ii)(A) or (B) above; provided that the preceding
Section 5(a)(ii)(A) shall not prohibit Executive from (x) conducting a general
solicitation made by means of a general purpose advertisement not specifically
targeted at employees or other Persons described in Section 5(a)(ii)(A) or (y)
soliciting or hiring any employee or other Person described in
Section 5(a)(ii)(A) who is referred to Executive by search firms, employment
agencies or other similar entities, provided that such firms, agencies or
entities have not been instructed by Executive to solicit any such employee or
Person or category thereof.
The periods during which the provisions of Section 5(a) apply shall be tolled
during (and shall be deemed automatically extended by) any period in which
Executive is in violation of the provisions of this Section 5(a), to the extent
permitted by law.
(b) The provisions of Section 5(a) shall not be deemed breached as a result of
Executive’s passive ownership of: (i) less than an aggregate of 2% of any class
of securities of a Person engaged, directly or indirectly, in Competitive
Activities, so long as Executive does not actively participate in the business
of such Person; provided, however, that such securities are listed on a national
securities exchange; or (ii) less than an aggregate of 1% in value of any
instrument of indebtedness of a Person engaged, directly or indirectly, in
Competitive Activities.


(c) Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information (as defined below),
business strategies, employee and customer relationships and goodwill, and that
the Company would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships and goodwill. Executive acknowledges that Executive
is being provided with significant additional consideration (to which Executive
is not otherwise entitled) to induce Executive to enter into this Agreement. In
light of the foregoing, and the Company’s and Executive’s mutual understanding
that in the course of Executive’s duties with the Company he will acquire
Confidential Information that would be of significant benefit to a subsequent
employer that competes with the Company, Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement (specifically
including Section 5(a)) is reasonable with respect to subject matter, time
period and geographical area. Executive further acknowledges that although
Executive’s compliance with the covenants contained in Sections 5, 6, 7, 8 and 9
may prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.


6.Nondisclosure of Confidential Information. (a) Executive acknowledges that
Executive shall become familiar with the Company’s Confidential Information (as
defined below), including trade secrets. Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company is
the property of the Company. Therefore, Executive agrees that Executive shall
not disclose to any unauthorized Person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions in violation of this Agreement; provided, however, that if
Executive receives a request to disclose Confidential Information pursuant to a
deposition, interrogation, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, Executive may disclose only that portion of the
Confidential Information which is legally required to be disclosed.
Notwithstanding anything in this agreement to the contrary, except for
information that Executive is required to keep confidential as an attorney for
the Company, this Agreement does not prohibit Executive from providing truthful
testimony or accurate information in connection with any investigation being
conducted into the business or operations of the Company by any government
agency





--------------------------------------------------------------------------------





or other regulator that is responsible for enforcing a law on behalf of the
government or otherwise providing information to the appropriate government
regulatory agency or body regarding conduct or action undertaken or omitted to
be taken by the Company that Executive reasonably believes is illegal or in
material non-compliance with any financial disclosure or other regulatory
requirement applicable to the Company. Executive’s obligations under this
Section 6 shall continue beyond the termination of Executive’s employment with
the Company and expiration of the Term.


(b) For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company, including, without limitation, all business information (whether or not
in written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Executive prior to
Executive’s involvement with the Company or information rightfully obtained from
a third party (other than pursuant to a breach by Executive of this Agreement).
Without limiting the foregoing, Executive agrees to keep confidential the
existence of, and any information concerning, any dispute between Executive and
the Company, except that Executive may disclose information concerning such
dispute to the court that is considering such dispute or to Executive’s legal
counsel (provided that such counsel agrees not to disclose any such information
other than as necessary for the prosecution or defense of such dispute).


(c) Executive further agrees that Executive will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other Person to whom Executive
has an obligation of confidentiality unless consented to in writing by the
former employer or other Person.


(d)Executive is hereby notified in accordance with the Federal Defend Trade
Secrets Act that Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.


7.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request and subject
to inspection in accordance with applicable Company employee policies generally;
provided, that Executive shall be permitted to retain a copy of his
contacts/rolodex and personal files.





--------------------------------------------------------------------------------





8.Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s services for the Company (including, but not limited to,
any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Executive whatsoever. As to any
Invention that Executive is required to assign, Executive shall promptly and
fully disclose to the Company all information known to Executive concerning such
Invention.


(b) Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
things that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent that Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 8(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Executive shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. Executive shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees. Executive’s obligations under this Section 8 shall continue beyond
the termination of Executive’s employment with the Company and expiration of the
Term.


(c) Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


9.Nondisparagement. While employed and at all times thereafter, Executive shall
not, whether in writing or orally, disparage the Company, or their predecessors
and successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities;
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed to prevent or impair Executive from
testifying truthfully in any legal or administrative proceeding if such
testimony is compelled or requested (or otherwise complying with legal
requirements) or from filing or presenting truthful statements in any legal or
administrative proceeding in which Executive is named as a defendant.





--------------------------------------------------------------------------------





10.Notification of Subsequent Employer. Executive hereby agrees that prior to
accepting employment with, or agreeing to provide services to, any other Person
during any period during which Executive remains subject to any of the covenants
set forth in Section 5, Executive shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company. For the avoidance of doubt, the Company
shall in any event be permitted to provide any such prospective employer with
written notice of the provisions of Section 5 of this Agreement.


11.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 5, 6, 7, 8 or 9 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage and without the requirement to post bond) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 5, 6, 7, 8 or 9
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted, and notwithstanding the fact that any such
provision may be determined not to be subject to specific performance, the
Company will nevertheless be entitled to seek to recover monetary damages as a
result of Executive’s breach of such provision.


12.Representations of Executive; Advice of Counsel. (a) Executive represents,
warrants and covenants that as of the Effective Date: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, (iii)
the execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Executive is subject and (iv) Executive possesses any
licenses or certifications necessary for Executive to perform his duties
hereunder and commencement of employment with the Company shall not be a breach
of such representation).


(b) Prior to execution of this Agreement, Executive was advised by the Company
of Executive’s right to seek independent advice from an attorney of Executive’s
own selection regarding this Agreement. Executive acknowledges that Executive
has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.


13.Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company’s obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against any Released Parties, which relate
to events occurring during Executive’s employment with the Company and its
Affiliates as to which Executive may have relevant information (including but
not limited to furnishing relevant information and materials to the Company or
its designee and/or providing testimony at depositions and at trial), provided
that with respect to such cooperation occurring following termination of
employment, the Company shall reimburse Executive for expenses reasonably
incurred in connection therewith, and further provided that any such cooperation
occurring after the termination of Executive’s employment shall be scheduled to
the extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs.





--------------------------------------------------------------------------------





14.Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, non-U.S. or other taxes as are
required to be withheld pursuant to any applicable law or regulation.


15.Assignment. (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive, except for
the assignment by will or the laws of descent and distribution, and any
assignment in violation of this Agreement shall be void. The Company may only
assign this Agreement, and its rights and obligations hereunder, in accordance
with the terms of Section 15(b) hereof, or to an Affiliate of the Company,
provided that any such assignee expressly agrees to assume in writing and
perform all obligations of the Company hereunder.


(b) This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder). Executive acknowledges and agrees that all of Executive’s covenants
and obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.


(c) In the event of Executive’s death before payments that have been earned by
Executive under this Agreement have been paid to Executive, the Company shall
pay to the Executive’s surviving spouse or, if different, the Executive’s
designated beneficiary (or, if no spouse is then surviving and no beneficiary
has been designated by the Executive, to the Executive’s estate) all such
payments at the times that such payments were due to be paid to Executive.


16.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.


17.Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submits to the exclusive jurisdiction of the federal courts located within the
Borough of Manhattan (or, if subject matter jurisdiction in such courts is not
available, in any state court located within the Borough of Manhattan) over any
dispute arising out of or relating to this Agreement. Except as otherwise
specifically provided in this Agreement, the parties undertake not to commence
any suit, action or proceeding arising out of or relating to this Agreement in a
forum other than a forum described in this Section 17(a); provided, however,
that nothing herein shall preclude the either party from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 17 or enforcing any judgment obtained by either
party.


(b)     The agreement of the parties to the forum described in Section 17(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 17(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 17(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.





--------------------------------------------------------------------------------





(c)     The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 21.


(d)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 17(d).


(e)Except as determined in a final judgment by any arbiter of an action, suit or
proceeding brought in connection with any dispute arising out of or relating to
this Agreement, each party hereto shall be responsible for its own costs and
expenses (including outside attorneys’ fees and expenses) incurred in connection
with any dispute arising out of or relating to this Agreement.


18.Amendment; No Waiver; Severability. (a) No provisions of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by Executive and a duly authorized officer of the Company (other than
Executive). The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No failure or
delay by either party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.


(b) If any term or provision of this Agreement is invalid, illegal or incapable
of being enforced by any applicable law or public policy, all other conditions
and provisions of this Agreement shall nonetheless remain in full force and
effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any provision of Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void
or constitutes an unreasonable restriction against Executive, such provision
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to make such provision enforceable for the longest duration and
the greatest scope as such court may determine constitutes a reasonable
restriction under the circumstances. Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


19.Entire Agreement. This Agreement (including its exhibits) constitutes the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter, including, without limitation, the Original
Agreement. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein. Notwithstanding anything
herein to the contrary, nothing in this Agreement (other than the termination
provisions in Section 4) shall divest Executive from any benefits previously
granted to or vested by Executive, including equity awards granted or vested
prior to the Effective Date.


20.Survival. The rights and obligations of the parties under the provisions of
this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended





--------------------------------------------------------------------------------





benefits of such provisions. Without limiting the generality of the foregoing or
Section 1(a), Sections 5 through 24 of this Agreement shall survive the
termination of this Agreement and continue to apply following the end of the
Term, unless otherwise modified by a separate agreement between Executive and
the Company.


21.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):
If to the Company:
Tribune Media Company

685 Third Avenue
New York, NY 10017
Attn: Chief Executive Officer
Attn: Chairman of the Compensation Committee
With a copy to:
Lawrence K. Cagney, Esq.

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
lkcagney@debevoise.com
If to Executive:
Mr. Edward Lazarus

At the most recent address on file with the Company
Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.
22.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


23.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


24.Section 409A. (a) For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time. The parties
intend that any amounts payable hereunder that could constitute “deferred
compensation” within the meaning





--------------------------------------------------------------------------------





of Section 409A will be compliant with Section 409A or exempt from Section 409A.
Notwithstanding the foregoing, the Executive shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for the account of the Executive in connection with payments and benefits
provided in accordance with the terms of this Agreement (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold the
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.


b.Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required in order to avoid the
imposition of additional taxes under Section 409A, in the event that (i)
Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this Agreement or any
other program, plan or arrangement of the Company or a controlled group
affiliate thereof are due or payable on account of “separation from service”
within the meaning of Treasury Regulations § 1.409A-1(h) and (iii) Executive is
employed by a public company or a controlled group affiliate thereof, no
payments hereunder that are “deferred compensation” subject to Section 409A
shall be made to Executive prior to the date that is six (6) months after the
date of Executive’s separation from service or, if earlier, Executive’s date of
death, and following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest permissible payment
date.


c.Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
commence to be paid or provided to Executive 61 days following a “separation
from service” as defined in Treasury Regulations § 1.409A-1(h), provided that
Executive satisfies the Release Condition, if required by Section 4(i). Each
payment made under this Agreement (including each separate installment payment
in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulations
§§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A. For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment”,
“termination”, or words and phrases of similar import, shall be deemed to refer
to Executive’s “separation from service” as defined in Section 409A, and shall
be interpreted and applied in a manner that is consistent with the requirements
of Section 409A.


d.Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulations § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs, and provided that such expenses are reimbursed no later than the last
day of the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent that any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
[Remainder of page intentionally left blank; signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer


/s/ Edward Lazarus
EDWARD LAZARUS


        









--------------------------------------------------------------------------------





Annex A
Certain Definitions
”Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
“Anticipatory CIC Termination” means the termination of Executive’s employment
by the Company without Cause (other than due to death or Disability) or by
Executive for Good Reason, in either case, after the Company enters into a
Transaction Agreement.
“Cause” means: (a) the conviction of, or nolo contendere or guilty plea, to a
felony (whether any right to appeal has been or may be exercised); (b) conduct
constituting embezzlement, material misappropriation or fraud, whether or not
related to Executive’s employment with the Company; (c) commission of a material
act of dishonesty or conduct in violation of Company’s written policies and
codes of conduct; (d) willful unauthorized disclosure or use of Confidential
Information; (e) material improper destruction of Company property; (f) willful
misconduct in connection with the performance of Executive’s duties; or(g) any
finding by the Securities and Exchange Commission pertaining to the willful
conduct of the Executive which, in the opinion of independent counsel selected
by the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or
following any initial public offering, to maintain itself as a publicly traded
company; provided, however, that Executive shall be provided a single 10
business-day period to cure any such breach set forth in clause (c), (e) or (f),
to the extent curable. For the avoidance of doubt, placing the Executive on paid
leave for up to 60 days during which the Company continues to provide the
Executive with the Base Salary and other compensation and benefits required
under Section 3 of this Agreement, pending the Board’s good faith determination
of whether there is a basis to terminate the Executive for Cause, will not by
itself constitute a termination of the Executive’s employment hereunder or
provide the Executive with Good Reason to resign his employment.
“Change in Control” shall be deemed to occur upon:
(i)    the acquisition, through a transaction or series of transactions (other
than through a public offering of the Company’s common stock under the
Securities Act of 1933 or similar law or regulation governing the offering and
sale of securities in a jurisdiction other than the United States), by any
Person of beneficial ownership (as defined in Rule 13d-3 promulgated under
Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), “Beneficial Ownership”) of more than 50% (on a fully diluted basis) of
either (A) the then-outstanding shares of common stock of the Company taking
into account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
(ii)    the date upon which individuals who, during any consecutive 24-month
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any person becoming
a director subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be deemed an
Incumbent Director; provided further, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act,





--------------------------------------------------------------------------------





with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall be deemed an Incumbent Director; or
(iii)    the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an Affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no Person is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
“Disability” means Executive would be entitled to long-term disability benefits
under the Company’s long-term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Executive is actually participating
in such plan at such time. If the Company does not maintain a long-term
disability plan, “Disability” means Executive’s inability to perform Executive’s
duties and responsibilities hereunder due to physical or mental illness or
incapacity that is expected to last for a consecutive period of 90 days or for a
period of 120 days in any 365 day period as determined by the Board in its good
faith judgment.
“Good Reason” means, without the Executive’s prior written consent, one or more
of the following events: (a) a reduction in the Base Salary or Annual Bonus
target opportunity; (b) a material diminution or adverse change in the duties,
authority, responsibilities, positions or reporting lines of authority of the
Executive (including without limitation, any change in Executive’s reporting
lines of authority such that Executive ceases to report directly to the Chief
Executive Officer of the Company); (c) the Company’s requiring the Executive to
be based at a location in excess of 50 miles from the location of the
Executive’s principal job location or office specified in Section 2(b), except
for required travel on the Company’s business to an extent substantially
consistent with the Executive’ s position, above; or (d) in the case of a Change
in Control that is either a Business Combination in which the Company is not the
Surviving Company or a Sale, the failure of the Surviving Company to assume this
Agreement; provided, however, that prior to resigning for Good Reason, Executive
shall give written notice to the Company of the facts and circumstances claimed
to provide a basis for such resignation not more than thirty (30) days following
his knowledge of such facts and circumstances, and the Company shall have thirty
(30) days after receipt of such notice to cure such facts and circumstances (and
if so cured, then Executive shall not be permitted to resign for Good Reason in
respect thereof). Any termination of employment by Executive for Good Reason
shall be communicated to the Company by written notice, which shall include
Executive’s date of termination of employment (which, except as set forth in the
preceding sentence, shall be a date at least ten (10) days after delivery





--------------------------------------------------------------------------------





of such notice and the expiration of such cure period and not later than 60 days
thereafter). If a Change in Control shall occur and, within the one (1) year
immediately following the Change in Control, the Executive is not serving as the
general counsel of the Company, the Surviving Company or Parent Company, the
Executive’s good faith determination that any of the items described in clause
(b) above has occurred shall be presumed to be correct, unless refuted by clear
and convincing evidence to the contrary. For the avoidance of doubt, in no event
shall the mere occurrence of a Change in Control, the disposition of one or more
divisions or business units of the Company or the Company ceasing to be a public
company, absent any further impact on the Executive, be deemed to constitute
Good Reason.
“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.
“Transaction Agreement” means a definitive agreement, the consummation of which
would constitute a Change in Control that qualifies as a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company pursuant to Section 409A of the
Code.









--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE AND
COVENANT NOT TO SUE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1.    Edward Lazarus (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (“Executive Related Parties”), in consideration for
the amounts payable and benefits to be provided to him under that Employment
Agreement, dated as of January 1, 2016, between Tribune Media Company, a
Delaware corporation (the “Company”), and Executive (the “Employment
Agreement”), hereby covenants not to sue or pursue any litigation against, and
waives releases and discharges the Company, its Affiliates (as defined in the
Employment Agreement), their predecessors, and successors, and all of their
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives, managers, employees, trustees (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Executive ever had, now has or shall or
may have or assert as of the date of this General Release and Covenant Not to
Sue against the Releasees relating to Executive’s employment with the Company or
the termination thereof or Executive’s service as an officer or director of the
Company or its Affiliates or the termination of such service, including, without
limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs (collectively, “Claims”) (the “Release”);
provided, however, that nothing herein shall release the Company from (i) any of
its obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits
conditioned upon the effectiveness of this General Release and Covenant Not to
Sue) or the Supplemental PSU Agreement or Supplemental RSU Agreement (as such
terms are defined in the Employment Agreement); (ii) any rights Executive may
have in respect of accrued vested benefits under the employee benefit plans of
the Company and its subsidiaries, including any equity-based compensation or
benefit plans; (iii) any rights Executive may have to indemnification under the
Employment Agreement, the Company’s by-laws, other applicable law, or any
insurance coverage or other benefits under any directors and officers insurance
or similar policies; (iv) any rights Executive and the Executive Related Parties
may have to obtain contribution as permitted by applicable law in the event of
an entry of judgment against Executive and the Company as a result of any act or
failure to act for which Executive and the Company are held jointly liable; or
(v) any rights Executive and the Executive Related Parties may have that cannot
be released as a matter of applicable law.
2.    Executive further agrees that this General Release and Covenant Not to Sue
may be pleaded as a full defense to any action, suit or other proceeding for
Claims that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that he is
executing this General Release and Covenant Not to Sue voluntarily and
knowingly, but that this General Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this General Release and Covenant Not to Sue from filing a
charge with any relevant federal,





--------------------------------------------------------------------------------





state or local administrative agency, but Executive agrees to waive his rights
with respect to any monetary or other financial relief arising from any such
administrative proceeding.
3.    In furtherance of the agreements set forth above, Executive hereby
expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that he is aware that Executive may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Executive now knows or believes to be true, with
respect to the matters released herein. Nevertheless, it is Executive’s
intention to fully, finally and forever release all such matters, and all claims
relating thereto, that now exist, may exist or theretofore have existed, as
specifically provided herein. The parties hereto acknowledge and agree that this
waiver shall be an essential and material term of the release contained above.
Nothing in this paragraph is intended to expand the scope of the release as
specified herein.
4.    The Company’s offer to Executive of this General Release and Covenant Not
to Sue and the payments and benefits set forth in the Employment Agreement are
not intended as, and shall not be construed as, any admission of liability,
wrongdoing or improper conduct by the Company. Executive acknowledges that
Executive has not filed or caused to be filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a “Proceeding”).
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that
Executive will not initiate or cause to be initiated on his behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”).
5.    Notwithstanding anything else contained in this General Release and
Covenant Not to Sue, the Employment Agreement or any other agreement between the
Executive and the Company or any of its Affiliates to the contrary, including,
without limitation, Section 1 hereof, nothing in any such agreement limits or
shall be construed to limit (i) Employee’s ability to file a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”), (ii) Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or (iii) Executive’s right to receive an award for information provided
to any Government Agencies.
6.    Executive acknowledges that he has been offered but declined a period of
time of at least [21/45] days [To be selected based on whether applicable
termination is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in ADEA).] to consider whether
to sign this General Release and Covenant Not to Sue, which Executive has
waived, and the Company agrees that Executive may cancel this General Release
and Covenant Not to Sue at any time during the seven days following the date on
which this General Release and Covenant Not to Sue has been signed (the
“Revocation Period”). Executive acknowledges and agrees that he has entered into
this General Release and Covenant Not to Sue knowingly and willingly and have
had ample opportunity to consider the terms and provisions of this General
Release and Covenant Not to Sue. Executive further acknowledges that Executive
has read this General Release and Covenant not to sue carefully, has been
advised by the Company to, and has in fact, consulted an attorney, and fully
understands that by signing this General Release and Covenant Not to Sue
Executive is giving up certain rights which he may have to sue or assert a claim
against any of the Releasees. In order to cancel or revoke this General Release
and Covenant Not to Sue, Executive must deliver to the Board of Directors of the
Company written notice stating that he is canceling or revoking this General
Release and Covenant Not to Sue during the Revocation Period. If this General





--------------------------------------------------------------------------------





Release and Covenant Not to Sue is timely canceled or revoked, none of the
provisions of this General Release and Covenant Not to Sue shall be effective or
enforceable, and the Company shall not be obligated to make the payments to
Executive or to provide Executive with the benefits identified in the Sections
of the Employment Agreement referred to in Section 4(i) of the Employment
Agreement, unless and until the requirements with respect thereto are met.
Executive acknowledges that, even if this General Release and Covenant Not to
Sue is not executed or is canceled or revoked by him, the provisions of the
Employment Agreement that otherwise by their terms survive termination of
Executive’s employment shall remain in full force and effect.
7.    The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect. This General Release and
Covenant Not to Sue sets forth the entire agreement of Executive and the Company
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this General Release and Covenant Not
to Sue. The validity, interpretation, construction and performance of this
General Release and Covenant Not to Sue shall be governed by the laws of the
State of New York without regard to its conflicts of law principles, and the
provisions of Sections 16 and 17 of the Employment Agreement shall apply mutatis
mutandis.
IN WITNESS WHEREOF, Executive and the Company have each caused this General
Release and Covenant Not to Sue to be executed as of the dates shown below.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer
Date: April 27, 2017


EXECUTIVE        
/s/ Edward Lazarus
Edward Lazarus
Date: April 27, 2017







--------------------------------------------------------------------------------





Exhibit B
Award Agreement for Supplemental RSU Grant
Execution Copy


TRIBUNE MEDIA COMPANY
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and Edward
Lazarus (the “Participant”), and is dated as of April 27, 2017 (the “Grant
Date”).
1.Grant. Pursuant to this Agreement, on the Grant Date, the Company shall grant
to the Participant 27,300 Restricted Stock Units (“RSUs”), each of which shall
represent an unfunded and unsecured promise of the Company to deliver (or cause
to be delivered) to the Participant upon settlement one share of Class A Common
Stock (“Common Stock”) of the Company (or cash equal to the fair market value
thereof), as set forth herein. The RSUs awarded to the Participant hereby shall
be subject to all of the terms and conditions set forth in this Agreement, as
well as the terms and conditions of the Tribune Media Company 2016 Incentive
Compensation Plan (the “Equity Plan”; capitalized terms used but not defined
herein shall have the same meaning as set forth in the Equity Plan).


2.Vesting. The Restriction Period of the RSUs shall begin on the Grant Date and
lapse as 25% of the RSUs on December 31 of 2017, 2018, 2019 and 2020 (each, a
“Stated Vesting Date”), subject in each case to the Participant being
continuously employed through such date.


3.Conversion to Restricted Shares. If the Participant is still employed on the
first Stated Vesting Date and no settlement of the RSUs has previously occurred
under Section 6, the Company shall issue to the Participant on such date (i)
unrestricted shares of Common Stock related to the vested RSUs (unless payment
in cash is required or elected by the Committee in accordance with the
provisions of Section 6) and (ii) shares of Common Stock related to the unvested
RSUs that will be nontransferable and remain subject to the Restriction Period
on the same terms as were applicable to the unvested RSUs that they replace
(“Restricted Shares”). From and after such date of transfer, for purposes of
this Agreement, the term RSUs will include the Restricted Shares issued pursuant
to this Section 2.


4.Change in Control; Termination of Employment.


(a)If a Change in Control shall occur while the Participant is employed by the
Company, the Restriction Period shall lapse and all the RSUs shall vest upon the
Change in Control.


(b)If the Participant’s employment is terminated in an Anticipatory CIC
Termination and a related Change of Control shall occur within the earlier to
occur of (i) the first anniversary of the date of such Anticipatory CIC
Termination or (ii) December 31, 2018, the Restriction Period shall lapse upon
the date of the Change in Control. The term “Anticipatory CIC Termination” as
used herein shall have the same meanings as set forth in the Employment
Agreement, dated as of April 27, 2017, between the Company and the Participant
(the “Employment Agreement”).





--------------------------------------------------------------------------------





5.Exclusive Vesting. The vesting and settlement provisions set forth in Sections
2, 3 and 4 above shall be the exclusive vesting and settlement provisions
applicable to the RSUs and shall supersede any other provisions relating to
vesting and settlement (whether in the Employment Agreement, the Equity Plan or
elsewhere), unless such other such provision expressly refers to this Agreement
by name and date.


6.Settlement.


(a)Delivery of Shares or Cash. Upon the vesting of the RSUs, the Company shall
issue or transfer to the Participant, or cause to be issued or transferred to
the Participant, one share of Common Stock in respect of each RSU that became
vested as of such Vesting Date; provided, however, that, if required to comply
with applicable law, cash shall be paid in lieu of delivering shares of Common
Stock in respect of the vested RSUs and, in any event, the Committee may, in its
sole discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock in respect of the vested RSUs. If a cash
payment is made in lieu of delivering shares of Common Stock pursuant to this
Section 6(a) or Section 3, the amount of such payment shall be equal to the fair
market value of the Common Stock (as determined pursuant to the Equity Plan) as
of such date less an amount equal to all federal, state, local, and non-U.S.
income and employment taxes required to be withheld. Notwithstanding the
foregoing provisions of this Section 6 or the applicable provisions of Section
3, in the event that any of the RSUs become vested in connection with a Change
in Control (including vesting that occurs upon such a Change in Control
following an Anticipatory CIC Termination) which results in the Common Stock no
longer being outstanding or publicly traded, the Company shall deliver to the
Participant in respect of each RSU the same consideration payable to
stockholders of the Company in connection with the transaction constituting the
Change in Control.


(b)Tax Withholding. In connection with any settlement of RSUs (or any election
under Section 83(b) of the Code made with respect to Restricted Shares issued
pursuant to Section 3), the Participant will be required to satisfy applicable
withholding tax obligations (including payments made pursuant to Section 6(a)
above). For the avoidance of doubt, the Committee hereby consents to the payment
of any required tax withholding pursuant to the immediately prior sentence being
satisfied using unrestricted shares of Common Stock delivered in settlement of
vested RSUs.


(c)Compliance with Laws. The granting and settlement of the RSUs and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.


7.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to the RSUs unless and until
(a) the RSUs shall have vested and settled pursuant to the terms herein, (b) the
Company shall have issued and delivered to the Participant Common Stock in
settlement of the RSUs or Restricted Shares pursuant to Section 3 hereof, and
(c) the Participant’s name shall have been entered as a stockholder of record
with respect to such Common Stock on the books of the Company; provided that
RSUs will be credited with Dividend Equivalents to the extent provided in
Section 8 hereof. Any certificates representing the Common Stock delivered to
the Participant shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions as the Committee deems appropriate.


8.Dividend Equivalents. So long as the RSUs have not vested and the Participant
has not undergone a termination of service with the Company and its Affiliates
prior to or on the record date declared for a cash dividend payable on Common
Stock, the Participant shall be credited with dividend equivalents on such RSUs
in the





--------------------------------------------------------------------------------





form of additional RSUs when and to the extent that regular cash dividends are
paid on the Common Stock from and after the Grant Date, provided that if the
RSUs have vested and settled in accordance with Section 6 above after the record
date but prior to the payment date of such a regular cash dividend, the Company
may, in its discretion, pay cash in the amount of the dividend in lieu of
issuing Dividend Equivalents on such vested RSUs. Such Dividend Equivalents
shall be computed by dividing: (i) the amount obtained by multiplying the amount
of the regular cash dividend declared and paid for each share of Common Stock by
the number of RSUs (including accumulated Dividend Equivalents) held by the
Participant on the record date of such regular cash dividend, by (ii) the Fair
Market Value of the Common Stock on the dividend payment date for such cash
dividend. Such additional RSUs shall vest and settle in the same manner as the
RSUs to which they relate, except that any fractional shares represented by
accumulated Dividend Equivalents shall, once vested, be settled solely in cash
on the terms provided for cash settlement in Section 6(a) hereof. Any
accumulated and unpaid Dividend Equivalents attributable to RSUs that are
cancelled will not be paid and are immediately forfeited upon cancellation of
the RSUs. Notwithstanding the foregoing provisions of this Section 8, no
Dividend Equivalents shall be credited with respect to any record date occurring
after the issuance of Restricted Shares in accordance with Section 3; instead,
the Participant shall be entitled to receive on such Restricted Shares any
dividends to which he is entitled as a shareholder of the Company.


9.Lock-Up Period. If requested by the underwriters managing any public offering
of Common Stock, the Participant agrees to execute a separate agreement to the
effect that, except as otherwise approved by the Committee or estate planning
transfers permitted under the Equity Plan, shares of Common Stock acquired by
the Participant following the vesting and settlement of the RSUs may not be
sold, transferred, or otherwise disposed of prior to the date following such
public offering as so required by such underwriters (the “Lock-Up Period”). The
Company may impose stop-transfer instructions with respect to the Common Stock
subject to the foregoing restriction until the end of such Lock-Up Period.
Shares of Common Stock received upon Settlement of an RSU and any Restricted
Shares that shall have become vested shall remain subject to the terms of this
Section 9.


10.Parachute Payments.


(a)Notwithstanding anything to the contrary herein, if the Company enters into
an agreement the consummation of which would result in a Change in Control, an
independent registered public accounting firm retained by the Company prior to
the occurrence of such Change in Control (the “Accounting Firm”) shall determine
whether all or any portion of the compensatory payments that the Participant
receives from the Company (including any compensation received in respect of the
RSUs) will constitute “excess parachute payments" within the meaning of Section
280G of the Code such that the Participant would be subject to the excise tax
imposed by Section 4999 of the Code or any other similar state excise tax or any
interest or penalty is incurred by the Participant with respect to such excise
tax (the “Excise Tax”). If the Participant would be subject to an Excise Tax,
the Accounting Firm shall also determine whether the Participant would receive a
greater net after tax benefit, taking into account all otherwise applicable
federal, state and local income, employment and excise taxes that would
otherwise be imposed on or with respect to such compensatory payments, if the
amount of such compensatory payments were to be reduced to three times the
Participant’s “base amount”, as defined in Section 280G(b)(3) of the Code, less
one dollar (the “Safe Harbor Limit”). If the Participant would receive a greater
net after-tax benefit if the compensatory payments were reduced to the Safe
Harbor Limit, then the number of RSUs (or, if applicable, Restricted Shares)
that could become vested in connection with such Change in Control shall be
reduced (but not below zero) as and to the extent the Accounting Firm determines
to be necessary so that the compensatory payments shall not exceed the Safe
Harbor Limit. If, as a result of the vesting of any portion of the RSUs prior to
the date of the Change in Control, there is not a sufficient number of unvested
RSUs (or, if applicable Restricted Shares) to reduce or forfeit to result in the
aggregate compensatory payments be less than or equal to the Safe Harbor Limit,
the Participant agrees to forego receipt of other compensation having a value
(as determined by the Accounting Firm) equal to the additional number of whole
or partial RSUs that would have had to have been reduced or forfeited to reduce
the compensatory payments to the Safe Harbor Limit.


(b)In connection with making determinations under this Section 10, the
Accounting Firm shall take into account, to the extent permitted under Section
280G, the value of any reasonable compensation for services





--------------------------------------------------------------------------------





rendered by the Participant before, and to be rendered after the date of such
Change in Control, including the value of any noncompetition provisions that may
apply to the Participant following such date. The Company shall cooperate with
the Accounting Firm in any making such determinations. All fees and expenses of
the Accounting Firm in implementing the provisions of this Section 10, including
those expenses incurred to value any restrictive covenants, shall be borne by
the Company.


(c)If it shall be subsequently determined that the number of RSUs (or the value
thereof) that the Accounting Firm determined had to be reduced in accordance
with the provisions of Section 10(a) is less than the number of RSUs (or the
value thereof) actually required to avoid the application of the Excise Tax on
the Participant’s compensatory payments to the Participant, then the value
attributable to the appropriate number of RSUs in excess of the number of RSUs
determined to be reduced by the Accounting Firm pursuant to this Section 10
shall be deemed for all purposes to be a loan to the Participant made on the
date of receipt of such vested RSUs, which the Participant shall have an
obligation to repay to the Company, together with interest on such amount at the
applicable Federal rate (as defined in Section 1274(d) of the Code) from the
date of the Participant’s receipt of payment for such vested RSUs to the date of
repayment by the Participant.


(d)Except as otherwise expressly provided in Section 10(c), all determinations
made by the Accounting Firm under this Section 9 shall be binding upon the
Company and the Participant.


11.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:


(a)No Arrangements to Sell. Except as specifically provided herein, the
Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of the RSUs or the Common Stock underlying the RSUs and has
no current plans to enter into any such contract, undertaking, understanding,
agreement, or arrangement.


(b)RSUs Not Transferable. The Participant understand that the RSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).


12.General.


(a)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the RSUs and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it shall notify the Participant by email or such other reasonable
manner as then determined by the Company.


(b)No Employment Rights. This Agreement does not confer upon the Participant any
right to continue as an employee or service provider of the Company or any of
its affiliates.


(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.







--------------------------------------------------------------------------------





(d)Entire Agreement. Except for the Equity Plan, this Agreement and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.


(e)Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement shall lie within the sole discretion of the
Committee, and the Committee’s determinations shall be conclusive and binding on
the Participant and any other interested persons.


(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
[Remainder of page intentionally left blank; signature page follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY
By: /s/ Peter Kern    
Name: Peter Kern
Title: Interim Chief Executive Officer


PARTICIPANT
/s/ Edward Lazarus
Name: Edward Lazarus







